


Exhibit 10.01


STATE AUTO FINANCIAL CORPORATION


AMENDMENT NO. 2
TO THE
2009 EQUITY INCENTIVE COMPENSATION PLAN




The 2009 Equity Incentive Compensation Plan (the “Plan”) is hereby amended
pursuant to the following provisions:


1.    Definitions: For the purposes of the Plan and this amendment, all
capitalized terms used in this amendment which are not otherwise defined herein
shall have the respective meanings given such terms in the Plan.


2.    Additional Shares: Subject to shareholder approval, the first paragraph of
Section 4. of the Plan is hereby amended by adding the following language to the
end thereof:


“Subject to shareholder approval and effective upon such approval, an additional
1,000,000 Shares, shall be authorized for Awards granted under the Plan. Each
Share issued or transferred pursuant to an Award of Stock Options will reduce
the aggregate Plan limit described in this Section by one (1) Share. Each Share
issued or transferred (and in the case of Restricted Shares, released from all
substantial risk of forfeiture) pursuant to an Award other than Stock Options
shall reduce the aggregate Plan limit described in this Section by: (A) one (1)
Share if issued or transferred pursuant to an Award granted prior to the
effective date of this Amendment; and (B) three (3) Shares if issued or
transferred pursuant to an Award granted on or after the effective date of this
Amendment.”


3.    Replacing / Repricing Stock Options: In order to verify the Company’s
intent concerning replacing or repricing Stock Options, a new paragraph is
hereby added to the end of Section 5. of the Plan to read as follows:


“Except in connection with a corporate transaction involving the Company
(including, without limitation, any stock dividend, stock split, extraordinary
cash dividend, recapitalization, reorganization, merger, consolidation,
split-up, spin-off, compensation or exchange of Shares), the terms of
outstanding Awards may not be amended to reduce the exercise price of
outstanding Stock Options or cancel outstanding Stock Options in exchange for
cash, other Awards or Stock Options with an exercise price that is less than the
exercise price of the original Stock Options without shareholder approval.”


4.    Stock Options Vesting: In order to clarify the Company’s administration of
the Plan’s vesting provisions with regard to Stock Options, the third sentence
of the first paragraph of Section 6.(B) of the Plan is hereby amended to read as
follows:


“Each Stock Option shall become vested with respect to Shares subject to that
Stock Option on such date or dates and on the basis of such other criteria,
including, without limitation, the performance of the Company, as the Committee
may determine, in its discretion, and as shall be specified in the applicable
Stock Option Award Agreement; provided, however, that each Stock Option shall be
subject to a minimum three (3)-year vesting period.”


5.    Retirement: In order to clarify the Plan’s definition of “retirement,” the
first sentence of Section 6.(C)(3) of the Plan is hereby amended to read as
follows:






--------------------------------------------------------------------------------




“If a Participant who was granted a Stock Option terminates employment due to
retirement, as such term is defined in the State Auto Insurance Companies
Employee Retirement Plan (the “Retirement Plan”) (regardless of whether such
Participant is eligible to retire from the Retirement Plan), the Stock Options
shall immediately vest and must be exercised as follows: (a) ISOs must be
exercised within 90 days of such termination (but no later than the Expiration
Date) and (b) NQSOs must be exercised on or before the Expiration Date.”


6.    Restricted Shares Vesting: In order to clarify the Company’s
administration of the Plan’s vesting provisions with regard to Restricted
Shares, a new second sentence is hereby added to Section 7.(B) of the Plan to
read as follows:


“Notwithstanding the foregoing, each Restricted Share shall have a minimum three
(3)-year vesting period.”


7.    Dividends on Performance Shares: In order to clarify the Company’s intent
regarding dividends and dividend rights related to Performance Shares, the
second sentence of the first paragraph of Section 8.(D) of the Plan is hereby
amended to read as follows:


“Furthermore, the Committee shall have the authority, in its sole discretion, to
determine the voting rights (which may be full or limited), dividend rights
(which may be full or limited), or other shareholder rights associated with the
Performance Shares during the Restriction Period, which rights shall be set
forth in the applicable Performance Share Award Agreement; provided, however,
that dividends and/or dividend rights shall not be granted in connection with
unearned Performance Shares.”


8.    Vesting Upon a Change in Control or Potential Change in Control: In order
to clarify the Company’s administration of the Plan’s Change in Control and
Potential Change in Control provisions, a new subsection (c) is hereby added to
the end of Section 11.(B)(1) of the Plan to read as follows:


“(c)
In the event of a Change in Control or a Potential Change in Control, as defined
herein, the accelerated vesting provided above shall occur only if the
Participant incurs a termination of employment with the Company and any related
entity within one (1) year of the Change in Control or Potential Change in
Control; provided, however, that if the Change in Control or Potential Change in
Control involves a change in the ownership of the Company and the successor
entity does not provide benefits of equal or greater value at the time of the
transaction, the Participant’s Award(s) shall automatically vest upon the close
of the Change in Control or Potential Change in Control transaction. For
purposes of the Plan, “termination of employment” means a separation from
service as defined in Code Section 409A, as amended.”



9.    Potential Change in Control: In order to make the Plan’s definition of a
Potential Change in Control consistent with other Company plans, the reference
to 20% in Section 11.(B)(3)(b) is hereby changed to 30%.


10.    Effective Date; Construction: This amendment shall be deemed to be a part
of the Plan as of the shareholder approval date. In the event of any
inconsistency between the provisions of the Plan and this amendment, the
provisions of this amendment shall control. Except as modified by this
amendment, the Plan shall continue in full force and effect without change.






/s/ James A. Yano                        
James A. Yano, Vice President




May 15, 2013                    
Date


